EXHIBIT 10.5

 

THE COLONIAL BANCGROUP, INC.

 

RESTATED

 

2001 LONG-TERM INCENTIVE PLAN

 

ARTICLE 1

 

PURPOSE

 

1.1. General. The Colonial BancGroup, Inc. 2001 Long-Term Incentive Plan (the
“Plan”) has been established by The Colonial BancGroup, Inc. (the “Company”) to:
(i) attract and retain persons eligible to participate in the Plan;
(ii) motivate Participants by means of appropriate equity-based incentives to
achieve long-range goals; (iii) provide incentive compensation opportunities
that are competitive with those of similar companies; and (iv) further identify
Participants’ interests with those of the Company’s other shareholders through
compensation that is based on the Company’s common stock; and thereby promote
the long-term financial interest of the Company and its Subsidiaries, including
the growth in value of the Company’s equity and enhancement of long-term
shareholder return.

 

ARTICLE 2

 

EFFECTIVE DATE

 

2.1. Effective Date. The Plan shall be effective on July 1, 2001 (the “Effective
Date”) provided that it shall have been approved by the Board on or before such
date, and provided further, that the Plan shall be submitted to the stockholders
of the Company for approval within 12 months of the Board’s approval thereof. No
Incentive Stock Options granted under the Plan may be exercised prior to
approval of the Plan by the stockholders and if the stockholders fail to approve
the Plan within 12 months of the Board’s approval thereof, any Incentive Stock
Options previously granted hereunder shall be automatically converted to
Non-Qualified Stock Options without any further act. In the discretion of the
Committee, Awards may be made to Covered Employees which are intended to
constitute qualified performance-based compensation under Code Section 162(m).
Any such Awards shall be contingent upon the stockholders having approved the
Plan.

 

ARTICLE 3

 

DEFINITIONS

 

3.1. Definitions. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section unless a clearly different meaning is required by the context. The
following words and phrases shall have the following meanings:

 

(a) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Performance Unit Award, or Other Stock-Based Award, or any other right or
interest relating to Stock or cash, granted to a Participant under the Plan.

 

(b) “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Change in Control” means (i) the occurrence of a transaction with respect
to which either a notice or application must be filed with the Federal Reserve
Board under the provisions of 12 C.F.R. § 225.41, Code of Federal Regulations,
or any successor thereto (concerning the acquisition of control of a bank or
bank holding company), or approval must be obtained under 12 C.F.R. § 225.11,
Code of Federal Regulations, or any successor thereto (concerning acquisition by
a bank holding company of a bank or bank holding company), and



--------------------------------------------------------------------------------

as a result of which more than 50% of the outstanding shares of the Company, or
any successor thereof, are owned or controlled by any person or entity, or group
acting in concert, which, prior to such transaction, owned or controlled less
than 50% of the shares of the Company, (ii) individuals who were directors of
the Company immediately prior to a Control Transaction (as defined below) shall
cease within one year of such Control Transaction, to constitute a majority of
the Board of Directors of the Company, or (iii) the Company is merged or
consolidated with another corporation and the Company is not the surviving
corporation or survives as a subsidiary of another corporation, or the Company
sells or otherwise disposes of substantially all its assets. “Control
Transaction” shall be (i) any tender offer for or acquisition of shares of the
Company, (ii) any merger, consolidation, or sale of substantially all the assets
of the Company, (iii) any contested election of directors of the Company, or
(iv) any combination of the foregoing which results in a change in voting power
sufficient to elect a majority of the Board of Directors of the Company.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(f) “Committee” means the committee of the Board described in Article 4.

 

(g) “Company” means The Colonial BancGroup, Inc., a Delaware corporation.

 

(h) “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3) or the regulations thereunder.

 

(i) “Date of Grant” means the date of the decision of the Committee to grant the
Award, provided, however, that the Committee may specify that an Award shall be
issued and its effective date determined at some later date, which shall be the
Date of Grant.

 

(j) “Disability” shall mean any illness or other physical or mental condition of
a Participant that renders the Participant incapable of performing his customary
and usual duties for the Company, or any medically determinable illness or other
physical or mental condition resulting from a bodily injury, disease or mental
disorder which, in the judgment of the Committee, is permanent and continuous in
nature. The Committee may require such medical or other evidence as it deems
necessary to judge the nature and permanency of the Participant’s condition.
Notwithstanding the above, with respect to an Incentive Stock Option, Disability
shall mean Permanent and Total Disability as defined in Section 22(e)(3) of the
Code.

 

(k) “Effective Date” has the meaning assigned such term in Section 2.1.

 

(l) “Fair Market Value”, on any date, means (i) if the Stock is listed on a
securities exchange or is traded over the NASDAQ National Market, the mean
between the highest and lowest selling prices at which the Stock was traded on
such exchange on such date or, if the Stock was not traded on such date, upon
the mean of such prices on the date nearest preceding such date, or (ii) if the
Stock is not listed on a securities exchange or traded over the NASDAQ National
Market, the mean between the bid and offered prices as quoted by NASDAQ for such
date, provided that if it is determined that the fair market value is not
properly reflected by such NASDAQ quotations, Fair Market Value will be
determined by such other method as the Committee determines in good faith to be
reasonable.

 

(m) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

 

(n) “Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

(o) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Non-Qualified Stock Option.

 

(p) “Other Stock-Based Award” means a right, granted to a Participant under
Article 11, that relates to or is valued by reference to Stock or other Awards
relating to Stock.



--------------------------------------------------------------------------------

(q) “Participant” means a person who, as an employee, officer or director,
including any regional or advisory director, of the Company or any Subsidiary,
has been granted an Award under the Plan.

 

(r) “Performance Unit” means a right granted to a Participant under Article 9,
to receive cash, Stock, or other Awards, the payment of which is contingent upon
achieving certain performance goals established by the Committee.

 

(s) “Plan” means The Colonial BancGroup, Inc. 2001 Long-Term Incentive Plan, as
amended from time to time.

 

(t) “Restricted Stock” means Stock that the Committee is authorized to grant
under Article 10 that is subject to certain restrictions and to risk of
forfeiture.

 

(u) “Restricted Stock Award” means an Award of Restricted Stock.

 

(v) “Stock” means the $2.50 par value Common Stock of the Company, and such
other securities of the Company as may be substituted for Stock pursuant to
Article 13.

 

(w) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a share of Stock as of the date of exercise of the SAR over the
grant price of the SAR, all as determined pursuant to Article 8.

 

(x) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company. For Incentive
Stock Options, the term shall have the meaning set forth in Code Section 424(f).

 

(y) “1933 Act” means the Securities Act of 1933, as amended from time to time.

 

(z) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

ARTICLE 4

 

ADMINISTRATION

 

4.1. Committee. The Plan shall be administered and interpreted by a subcommittee
(the “Committee”) of the Personnel and Compensation Committee of the Board, such
other committee as the Board may designate, or, at the discretion of the Board
from time to time, by the Board. The Committee shall consist of two or more
members of the Board. It is intended that the directors appointed to serve on
the Committee shall be “non-employee directors” (within the meaning of Rule
16b-3 promulgated under the 1934 Act) and “outside directors” (within the
meaning of Code Section 162(m) and the regulations thereunder) to the extent
that Rule 16b-3 and, if necessary for relief from the limitation under Code
Section 162(m) and such relief is sought by the Company, Code Section 162(m),
respectively, are applicable. However, the mere fact that a Committee member
shall fail to qualify under either of the foregoing requirements shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan. The members of the Committee shall be appointed by, and may be
changed at any time and from time to time in the discretion of, the Board.
During any time that the Board is acting as administrator of the Plan, it shall
have all the powers of the Committee hereunder, and any reference herein to the
Committee (other than in this Section 4.1) shall include the Board.

 

4.2. Action by the Committee. For purposes of administering the Plan, the
following rules of procedure shall govern the Committee. A majority of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved
unanimously in writing by the members of the Committee in lieu of a meeting,
shall be deemed the acts of the Committee. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Subsidiary, the Company’s independent certified public accountants, or any
executive compensation consultant or other professional retained by the Company
to assist in the administration of the Plan.



--------------------------------------------------------------------------------

4.3. Authority of Committee. The Committee has the power, authority and
discretion to:

 

(a) Designate Participants;

 

(b) Determine the type or types of Awards to be granted to each Participant;

 

(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;

 

(d) Determine the terms and conditions of any Award granted under the Plan,
including but not limited to, the Date of Grant, the exercise price, grant
price, or purchase price, any restrictions or limitations on the Award, any
schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, based in each
case on such considerations as the Committee in its sole discretion determines;

 

(e) Accelerate the vesting or lapse of restrictions of any outstanding Award,
based in each case on such considerations as the Committee in its sole
discretion determines;

 

(f) Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Stock,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

 

(g) Prescribe the form of each Award Agreement, which need not be identical for
each Participant; and

 

(h) Decide all other matters that must be determined in connection with an
Award.

 

4.4. Decisions Binding. The Committee’s interpretation of the Plan, any Awards
granted under the Plan, any Award Agreement, and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.

 

ARTICLE 5

 

SHARES SUBJECT TO THE PLAN

 

5.1. Number of Shares. Subject to adjustment as provided in Section 13.1, the
aggregate number of shares of Stock reserved and available for Awards or which
may be used to provide a basis of measurement for or to determine the value of
an Award (such as with a Stock Appreciation Right or Performance Unit Award)
shall be ten million (10,000,000) shares. Not more than 10% of the total shares
authorized hereunder may be granted as Awards of Restricted Stock or
unrestricted Stock Awards.

 

5.2. Lapsed Awards. To the extent that an Award is canceled, terminates, expires
or lapses for any reason, any shares of Stock subject to the Award will again be
available for the grant of an Award under the Plan and shares subject to SARs or
other Awards settled in cash will be available for the grant of an Award under
the Plan.

 

5.3. Stock Distributed. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

 

5.4. Limitation on Awards. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 13.1), the maximum
number of shares of Stock with respect to one or more Options and/or SARs that
may be granted during any one calendar year under the Plan to any one Covered
Employee shall be 200,000, and the maximum number of shares of Restricted Stock
that may be granted during any one calendar year under the Plan to any one
Covered Employee shall be 200,000. The maximum fair market value (measured as of
the Date of Grant) of any Awards other than Options, SARs, and Restricted Stock
that may be received by a Covered Employee (less any consideration paid by the
Participant for such Award) during any one calendar year under the Plan shall be
$4,000,000.



--------------------------------------------------------------------------------

ARTICLE 6

 

ELIGIBILITY

 

6.1. General. Awards may be granted only to individuals who are key employees,
officers or directors, including any regional or advisory directors, of the
Company or a Subsidiary.

 

ARTICLE 7

 

STOCK OPTIONS

 

7.1. General. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

 

(a) Exercise Price. The exercise price per share of Stock under an Option shall
be determined by the Committee, provided that the exercise price for any
Non-Qualified Stock Option shall not be less than 85% of the Fair Market Value
as of the Date of Grant and the exercise price for any Incentive Stock Option
shall not be less than the Fair Market Value as of the Date of Grant.

 

(b) Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part; provided,
however, that in no event may any Non-Qualified Stock Option be exercisable for
more than ten years from the Date of Grant. The Committee also shall determine
the performance or other conditions, if any, that must be satisfied before all
or part of an Option may be exercised. The Committee may waive any exercise
provisions at any time in whole or in part based upon factors as the Committee
may determine in its sole discretion so that the Option becomes exercisable at
an earlier date.

 

(c) Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, shares of Stock, or other property (including “cashless
exercise” arrangements), and the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants; provided that if shares of
Stock surrendered in payment of the exercise price were themselves acquired
otherwise than on the open market, such shares shall have been held by the
Participant for at least six months.

 

(d) Evidence of Grant. All Options shall be evidenced by a written Award
Agreement between the Company and the Participant. The Award Agreement shall
include such provisions, not inconsistent with the Plan, as may be specified by
the Committee.

 

7.2. Incentive Stock Options. The terms of any Incentive Stock Options granted
under the Plan must comply with the following additional rules:

 

(a) Exercise. In no event may any Incentive Stock Option be exercisable for more
than ten years from the Date of Grant.

 

(b) Lapse of Option. An Incentive Stock Option shall lapse under the earliest of
the following circumstances; provided, however, that the Committee may, prior to
the lapse of the Incentive Stock Option under the circumstances described in
paragraphs (2), (3) and (4) below, provide in writing that the Incentive Stock
Option will extend until a later date, but if the Incentive Stock Option is
exercised after the dates specified in paragraphs (2), (3) and (4) below, it
will automatically become a Non-Qualified Stock Option:

 

(1) The Incentive Stock Option shall lapse ten years after it is granted, unless
an earlier time is set in the Award Agreement.

 

(2) If the Participant terminates employment for any reason other than as
provided in paragraph (3) or (4) below, the Incentive Stock Option shall lapse,
unless it is previously exercised, three months after the Participant’s
termination of employment; provided, however, that if the employment is
terminated as a result of deliberate, willful, or gross misconduct as determined
by the Board of Directors or the Committee, all rights under the Incentive Stock
Option shall terminate and expire upon such termination.



--------------------------------------------------------------------------------

(3) If the Participant terminates employment by reason of his Disability, the
Incentive Stock Option shall lapse, unless it is previously exercised, one year
after the Participant’s termination of employment.

 

(4) If the Participant dies while employed, or during the three-month period
described in paragraph (2) or during the one-year period described in paragraph
(3) and before the Incentive Stock Option otherwise lapses, the Incentive Stock
Option shall lapse one year after the date of the appointment of a personal
representative for such deceased Participant’s estate. Upon the Participant’s
death, any exercisable Incentive Stock Options may be exercised by the
Participant’s beneficiary, determined in accordance with Section 12.6.

 

Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 12, if a Participant exercises an Incentive Stock Option
after termination of employment, the Incentive Stock Option may be exercised
only with respect to the shares that were otherwise vested on the Participant’s
termination of employment.

 

(c) Individual Dollar Limitation. The aggregate Fair Market Value (determined as
of the Date of Grant) of all shares of Stock with respect to which Incentive
Stock Options are first exercisable by a Participant in any calendar year may
not exceed $100,000.00; provided, however, that the Committee may provide, at or
after the Date of Grant of any Incentive Stock Option, that to the extent that
the exercisability of the Incentive Stock Option in accordance with its terms
(without regard to any limitation reflecting this Section 7.2(c)) would exceed
the limitations of Section 422(d) of the Code, then such Incentive Stock Option
may be exercised as a Non-Qualified Stock Option and not an Incentive Stock
Option.

 

(d) Ten Percent Owners. No Incentive Stock Option shall be granted to any
individual who, at the Date of Grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company or any Subsidiary unless the exercise price per share of such Incentive
Stock Option is at least 110% of the Fair Market Value per share of Stock at the
Date of Grant and the Incentive Stock Option expires no later than five years
after the Date of Grant.

 

(e) Expiration of Incentive Stock Options. No Award of an Incentive Stock Option
may be made pursuant to the Plan after the day immediately prior to the tenth
anniversary of the Plan’s adoption by the Board.

 

(f) Right To Exercise. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.

 

(g) Directors. The Committee may not grant an Incentive Stock Option to a
non-employee director. The Committee may grant an Incentive Stock Option to a
director who is also an employee of the Company or Subsidiary but only in that
individual’s position as an employee and not as a director.

 

ARTICLE 8

 

STOCK APPRECIATION RIGHTS

 

8.1. Grant of SARs. The Committee is authorized to grant SARs to Participants on
the following terms and conditions:

 

(a) Right to Payment. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:

 

(1) The Fair Market Value of one share of Stock on the date of exercise; over

 

(2) The grant price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one share of
Stock on the Date of Grant.

 

(b) Other Terms. All awards of Stock Appreciation Rights shall be evidenced by
an Award Agreement. The term, methods of exercise, methods of settlement, form
of consideration payable in settlement, and any other terms and conditions of
any Stock Appreciation Right shall be determined by the Committee at the time of



--------------------------------------------------------------------------------

the grant of the Award and shall be reflected in the Award Agreement; provided,
however, that in no event may any Stock Appreciation Right be exercisable for
more than ten years from the Date of Grant.

 

ARTICLE 9

 

PERFORMANCE UNITS

 

9.1. Grant of Performance Units. The Committee is authorized to grant
Performance Units to Participants on such terms and conditions as may be
selected by the Committee. The Committee shall have the complete discretion to
determine the number of Performance Units granted to each Participant. All
Awards of Performance Units shall be evidenced by an Award Agreement.

 

9.2. Right To Payment. A grant of Performance Units gives the Participant
rights, valued as determined by the Committee, and payable to, or exercisable
by, the Participant to whom the Performance Units are granted, in whole or in
part, as the Committee shall establish at grant. The Committee shall set
performance goals that satisfy the requirements of § 162(m) of the Code and
regulations issued thereunder and other terms or conditions to payment of the
Performance Units in its discretion which, depending on the extent to which they
are met, will determine the number and value of Performance Units that will be
paid to the Participant.

 

9.3. Other Terms. Performance Units may be payable in cash, Stock, or other
property, and have such other terms and conditions as determined by the
Committee and reflected in the Award Agreement.

 

ARTICLE 10

 

RESTRICTED STOCK AWARDS

 

10.1. Grant of Restricted Stock. Subject to Section 5.4, the Committee is
authorized to make Awards of Restricted Stock to Participants in such amounts
and subject to such terms and conditions as may be selected by the Committee.
Unless otherwise provided by the Committee, all Awards of Restricted Stock shall
vest at a rate of 20% per year commencing on the first anniversary of the Award.
All Awards of Restricted Stock shall be evidenced by a Restricted Stock Award
Agreement.

 

10.2. Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times, under
such circumstances, in such installments, upon the satisfaction of performance
goals or otherwise, as the Committee determines at the time of the grant of the
Award or thereafter.

 

10.3. Forfeiture. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of employment during the
applicable restriction period or upon failure to satisfy a performance goal
during the applicable restriction period, Restricted Stock that is at that time
subject to restrictions shall be forfeited and reacquired by the Company;
provided, however, that the Committee may provide in any Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part
restrictions or forfeiture conditions relating to Restricted Stock.

 

10.4. Certificates for Restricted Stock. Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock.



--------------------------------------------------------------------------------

ARTICLE 11

 

OTHER STOCK-BASED AWARDS

 

11.1. Grant of Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that are payable in, valued in whole or in part by reference to, or otherwise
based on or related to shares of Stock, as deemed by the Committee to be
consistent with the purposes of the Plan, including without limitation shares of
Stock awarded purely as a “bonus” and not subject to any restrictions or
conditions, convertible or exchangeable debt securities, other rights
convertible or exchangeable into shares of Stock, and Awards valued by reference
to book value of shares of Stock or the value of securities of or the
performance of specified Subsidiaries. The Committee shall determine the terms
and conditions of such Awards.

 

ARTICLE 12

 

PROVISIONS APPLICABLE TO AWARDS

 

12.1. Stand-Alone and Tandem Awards. Awards granted under the Plan may, in the
discretion of the Committee, be granted either alone, in addition to, or in
tandem with any other Award granted under the Plan. Awards granted in addition
to or in tandem with other Awards may be granted either at the same time as or
at a different time from the grant of such other Awards.

 

12.2. Exchange Provisions. The Committee may at any time offer to exchange or
buy out any previously granted Award for a payment in cash, Stock, or another
Award (subject to Section 13.1), based on the terms and conditions the Committee
determines and communicates to the Participant at the time the offer is made,
and after taking into account the tax, securities and accounting effects of such
an exchange.

 

12.3. Term of Award. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option, any Stock Appreciation Right granted in tandem with an
Incentive Stock Option (or, if Section 7.2(d) applies, five years from the Date
of Grant), any Non-Qualified Stock Option, or any Stock Appreciation Right
exceed a period of ten years from the Date of Grant

 

12.4. Form of Payment for Awards. Subject to the terms of the Plan and any
applicable law or Award Agreement, payments or transfers to be made by the
Company or a Subsidiary on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the time of grant, including
without limitation, cash, Stock, other Awards, or other property, or any
combination, and may be made in a single payment or transfer, in installments,
or on a deferred basis, in each case determined in accordance with rules adopted
by, and at the discretion of, the Committee.

 

12.5. Limitations on Transfer. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or a Subsidiary, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or a Subsidiary. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy
Section 414(p)(1)(A) of the Code if such Section applied to an Award under the
Plan; provided, however, that the Committee may (but need not) permit other
transfers where the Committee concludes that such transferability (i) does not
result in accelerated taxation, (ii) does not cause any Option intended to be an
incentive stock option to fail to be described in Code Section 422(b), and
(iii) is otherwise appropriate and desirable, taking into account any factors
deemed relevant, including without limitation, any state or federal tax or
securities laws or regulations applicable to transferable Awards.

 

12.6. Beneficiaries. Notwithstanding Section 12.5, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Agreement applicable to the
Participant, except to the extent the Plan and Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.



--------------------------------------------------------------------------------

12.7. Stock Certificates. All Stock certificates delivered under the Plan are
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate to reference restrictions
applicable to the Stock.

 

12.8. Acceleration Upon A Change in Control. If, at any time after a Change in
Control of the Company (i) an employee is involuntarily terminated other than
for deliberate, willful, or gross misconduct, or (ii) the employee terminates
his or her employment subsequent to a reduction in the employee’s salary, or a
transfer by the Company of the employee to a location more than fifty (50) miles
from the prior location of employment, then notwithstanding any Award Agreement,
all outstanding Options, Stock Appreciation Rights, and other Awards in the
nature of rights that may be exercised shall become fully exercisable and all
restrictions on outstanding Awards shall lapse; provided, however, that such
acceleration will not occur if, in the opinion of the Company’s accountants,
such acceleration would preclude the use of “pooling of interest” accounting
treatment for a Change in Control transaction that (a) would otherwise qualify
for such accounting treatment, and (b) is contingent upon qualifying for such
accounting treatment. To the extent that this provision causes Incentive Stock
Options to exceed the dollar limitation set forth in Section 7.2(c), the excess
Options shall be deemed to be Non-Qualified Stock Options.

 

12.9. Acceleration For any Other Reason. Except as to any Award granted subject
to performance goals under Section 12.10, regardless of whether an event has
occurred as described in Section 12.8 above, the Committee may in its sole
discretion at any time determine that all or a portion of a Participant’s
Options, Stock Appreciation Rights, and other Awards in the nature of rights
that may be exercised shall become fully or partially exercisable, and/or that
all or a part of the restrictions on all or a portion of the outstanding Awards
shall lapse, in each case, as of such date as the Committee may, in its sole
discretion, declare. The Committee may discriminate among Participants and among
Awards granted to a Participant in exercising its discretion pursuant to this
Section 12.9.

 

12.10. Performance Goals. The Committee may determine that any Award granted
pursuant to this Plan to a Participant (including, but not limited to,
Participants who are Covered Employees) shall be determined solely on the basis
of (a) the achievement by the Company, Subsidiary, or business unit of the
Company of a specified target return, or target growth in return on equity or
assets, (b) the Company’s level of earnings per share, (c) the Company’s stock
price, (d) the Company’s level of nonperforming assets, (e) the achievement by
an individual, the Company, or a business unit of the Company or Subsidiary of a
specified target, or target growth in, revenues, net income or earnings per
share or decrease in expense, (f) the achievement of objectively determinable
goals with respect to service or product delivery, service or product quality,
customer satisfaction, meeting budgets and/or retention of employees or (g) any
combination of the goals set forth in (a) through (f) above. If an Award is made
on such basis, the Committee shall establish goals prior to the beginning of the
period for which such performance goal relates (or such later date as may be
permitted under Code Section 162(m) or the regulations thereunder) and the
Committee may for any reason reduce (but not increase) any Award,
notwithstanding the achievement of a specified goal. Any payment of an Award
granted with performance goals shall be conditioned on the written certification
of the Committee in each case that the performance goals and any other material
conditions were satisfied.

 

12.11. Termination of Employment. Whether military, government or other service
or other leave of absence shall constitute a termination of employment shall be
determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A termination of
employment shall not occur in a circumstance in which a Participant transfers
from the Company to one of its Subsidiaries, transfers from a Subsidiary to the
Company, or transfers from one Subsidiary to another Subsidiary.



--------------------------------------------------------------------------------

ARTICLE 13

 

CHANGES IN CAPITAL STRUCTURE

 

13.1. General. In the event a stock dividend is declared upon the Stock, the
authorization limits under Section 5.1 and 5.4 shall be increased
proportionately, and the shares of Stock then subject to each Award shall be
increased proportionately without any change in the aggregate purchase price
therefor. In the event the Stock shall be changed into or exchanged for a
different number or class of shares of stock or securities of the Company or of
another corporation, whether through reorganization, recapitalization,
reclassification, share exchange, stock split-up, combination of shares, merger
or consolidation, the authorization limits under Section 5.1 and 5.4 shall be
adjusted proportionately, and there shall be substituted for each such share of
Stock then subject to each Award the number and class of shares into which each
outstanding share of Stock shall be so exchanged, all without any change in the
aggregate purchase price for the shares then subject to each Award, or, subject
to Section 14.2, there shall be made such other equitable adjustment as the
Committee shall approve.

 

ARTICLE 14

 

AMENDMENT, MODIFICATION AND TERMINATION

 

14.1. Amendment, Modification and Termination. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that the Board or Committee shall
condition any amendment or modification on the approval of stockholders of the
Company if such approval is necessary to comply with the requirements of
Sections 422 or 162(m) of the Code, or other applicable law, or if such approval
is deemed advisable with respect to tax, securities or other applicable laws,
policies or regulations.

 

14.2. Term of Plan. Unless earlier terminated pursuant to Section 14.1, the Plan
shall terminate on the tenth anniversary of its adoption by the Board.

 

ARTICLE 15

 

GENERAL PROVISIONS

 

15.1. No Rights to Awards. No Participant or eligible participant shall have any
claim to be granted any Award under the Plan, and neither the Company nor the
Committee is obligated to treat Participants or eligible participants uniformly.

 

15.2. No Stockholder Rights. No Award gives the Participant any of the rights of
a stockholder of the Company unless and until shares of Stock are in fact issued
to such person in connection with such Award.

 

15.3. Withholding. The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event arising as a result of the Plan. With respect
to withholding required upon any taxable event under the Plan, the Committee
may, at the time the Award is granted or thereafter, require that any such
withholding requirement be satisfied, in whole or in part, by withholding shares
of Stock having a Fair Market Value on the date of withholding equal to the
amount required to be withheld for tax purposes, all in accordance with such
procedures as the Committee establishes.

 

15.4. No Right to Continued Service. Nothing in the Plan or any Award Agreement
shall interfere with or limit in any way the right of the Company or any
Subsidiary to terminate any Participant’s employment or status as an officer or
director at any time, nor confer upon any Participant any right to continue as
an employee, officer or director of the Company or any Subsidiary.

 

15.5. Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Subsidiary.

 

15.6. Indemnification. To the extent allowable under applicable law, each member
of the Committee, and any officer or employee authorized by the Committee to
undertake any action hereunder, shall be indemnified and held



--------------------------------------------------------------------------------

harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which such member may
be a party or in which he may be involved by reason of any action or failure to
act under the Plan and against and from any and all amounts paid by such member
in satisfaction of judgment in such action, suit, or proceeding against him
provided he gives the Company an opportunity, at its own expense, to handle and
defend the same before he undertakes to handle and defend it on his own behalf.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.

 

15.7. Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Subsidiary unless provided otherwise in such other plan.

 

15.8. Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

 

15.9. Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

15.10. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

15.11. Fractional Shares. No fractional shares of Stock shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up.

 

15.12. Government and Other Regulations. The obligation of the Company to make
payment of awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register under the 1933
Act, or any state securities act, any of the shares of Stock paid under the
Plan. The shares paid under the Plan may in certain circumstances be exempt from
registration under the 1933 Act, and the Company may restrict the transfer of
such shares in such manner as it deems advisable to ensure the availability of
any such exemption.

 

15.13. Governing Law. To the extent not governed by federal law, the Plan and
all Award Agreements shall be construed in accordance with and governed by the
laws of the State of Delaware.

 

15.14. Additional Provisions. Each Award Agreement may contain such other terms
and conditions as the Committee may determine; provided that such other terms
and conditions are not inconsistent with the provisions of this Plan.

 

IN WITNESS WHEREOF, The Colonial BancGroup, Inc. has caused this Long-Term
Incentive Plan to be adopted as of this the 17th day of January 2001.

 

THE COLONIAL BANCGROUP, INC.

By:

 

/s/ ROBERT E. LOWDER

   

Robert E. Lowder

Chairman & Chief Executive Officer



--------------------------------------------------------------------------------

INCENTIVE STOCK OPTION AGREEMENT

 

THIS AGREEMENT is made by and between The Colonial BancGroup, Inc., a
corporation organized under the laws of Delaware (hereinafter referred to as
“BancGroup”), and (hereinafter referred to as “Optionee”).

 

WHEREAS, Optionee is a valuable and trusted employee of BancGroup (or a
subsidiary of BancGroup), and BancGroup considers it desirable and in its best
interest that Optionee be given an inducement to achieve certain objectives as
set forth in The Colonial BancGroup, Inc. 2001 Long-Term Incentive Plan (the
“Plan”), adopted by the Board on the 17th day of January, 2001, and ratified by
the stockholders of BancGroup on the 18th day of April, 2001.

 

WHEREAS, BancGroup believes that the issuance to Optionee of an incentive stock
option to purchase Stock will serve as such an inducement.

 

NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:

 

1. Grant of Option.

 

    BancGroup grants to Optionee the right, privilege, and option to purchase
shares of Stock at the purchase price of per share in the manner and subject to
the conditions hereinafter provided and as provided in the Plan. The effective
date of this option is (which date is the date on which this option was granted
by the Committee or such later date designated by the Committee).

 

2. Time of Exercise of Option.

 

    Except as set forth herein, the aforesaid option may be exercised at any
time, and from time to time, in whole or in part, until the termination thereof
as provided in Section 4 below; provided, however, that: 1) the options granted
herein shall vest, provided the Optionee is employed on the anniversary dates
set forth herein, and be exercisable, pursuant to the following vesting
schedule: 20% on the first anniversary of the effective date of this option, 40%
on the second anniversary of the effective date of this option, 60% on the third
anniversary of the effective date of this option, 80% on the fourth anniversary
of the effective date of this option, and 100% on the fifth anniversary of the
effective date of this option; and 2) notwithstanding the vesting schedule, the
aggregate fair market value of the stock (determined as of the date the option
is granted) for which incentive stock options are exercisable for the first time
during any calendar year under the terms of the Plan by Optionee shall not
exceed the aggregate dollar limitation of Section 422(d) of the Internal Revenue
Code of 1986, as amended ($100,000 at the grant of this option).



--------------------------------------------------------------------------------

3. Method of Exercise.

 

    The option shall be exercised by written notice directed to the Committee,
at the principal place of business of BancGroup, accompanied by a certified or
cashier’s check in payment of the option price for the number of shares
specified and paid for. BancGroup shall make immediate delivery of such shares,
provided that if any law or regulation requires BancGroup to take any action
with respect to the shares specified in such notice before the issuance thereof,
then the date of delivery of such shares shall be extended for the period
necessary to take such action.

 

4. Termination of Option.

 

    Except as herein otherwise stated, the option, to the extent not theretofore
exercised, shall terminate upon the first to occur of the following dates:

 

    (a) the expiration of three (3) months after the date on which Optionee’s
employment by BancGroup, or any of its subsidiaries, is terminated (except if
such termination be by reason of death or Disability);

 

    (b) the expiration of twelve (12) months after the date on which Optionee’s
employment by BancGroup, or any of its subsidiaries, is terminated, if such
termination be by reason of Optionee’s Disability;

 

    (c) in the event of Optionee’s death while in the employ of BancGroup, or
any of its subsidiaries, or during the three-month period described in paragraph
4(a) hereof or during the one-year period described in paragraph 4(b) hereof,
and before the option otherwise lapses, the option shall lapse one year after
the date of the appointment of a personal representative for such deceased
Optionee’s estate. Upon the Optionee’s death, any exercisable option granted
hereunder may be exercised by the Optionee’s estate or anyone who has acquired
the option pursuant to the laws of descent and distribution;

 

    (d) the (being the expiration of ten (10) years from the effective date of
this option).

 

    Notwithstanding any provision herein to the contrary, if Optionee’s
employment is terminated as a result of deliberate, willful, or gross misconduct
as determined by the Board or the Committee, all rights under this option shall
terminate and expire upon such termination.



--------------------------------------------------------------------------------

5. Rights Prior to Exercise of Option.

 

    This option is non-transferable by Optionee, except in the event of
Optionee’s death as provided in Section 4(c) above, and during Optionee’s
lifetime is exercisable only by Optionee. Optionee shall have no rights as a
stockholder with respect to the option shares until payment of the option price
and delivery to Optionee of such shares as herein provided.

 

6. Incorporation by Reference.

 

    This Agreement is subject to, and incorporates by reference, all terms of
the Plan. A copy of the Summary and Section 10(a) Prospectus for the Plan has
been furnished to the Optionee, the receipt of which the Optionee hereby
acknowledges. All terms capitalized herein shall have the same meaning given to
such terms in the Plan unless specified otherwise herein.

 

7. Status of Option.

 

    This option is intended to be an Incentive Stock Option under Section 422 of
the Internal Revenue Code of 1986, as amended.

 

8. Binding Effect.

 

    This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed.

 

THE COLONIAL BANCGROUP, INC.

By:

 

 

--------------------------------------------------------------------------------

    Authorized Officer    

--------------------------------------------------------------------------------

    Participant



--------------------------------------------------------------------------------

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT is made by and between The Colonial BancGroup, Inc., a
corporation organized under the laws of Delaware (hereinafter referred to as
“BancGroup”), and (hereinafter referred to as “Optionee”).

 

WHEREAS, Optionee is a valuable and trusted BancGroup (or a subsidiary of
BancGroup), and BancGroup considers it desirable and in its best interest that
Optionee be given an inducement to achieve certain objectives as set forth in
The Colonial BancGroup, Inc. 2001 Long-Term Incentive Plan (the “Plan”), adopted
by the Board on the 17th day of January, 2001, and ratified by the stockholders
of BancGroup on the 18th day of April, 2001.

 

WHEREAS, BancGroup believes that the issuance to Optionee of an option to
purchase Stock will serve as such an inducement.

 

NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:

 

  1.   Grant of Option.

 

BancGroup grants to Optionee the right, privilege, and option to purchase shares
of Stock at the purchase price of per share in the manner and subject to the
conditions hereinafter provided and as provided in the Plan. The effective date
of this option is (which date is the date on which this option was granted by
the Committee or such other date designated by the Committee).

 

  2.   Time of Exercise of Option.

 

Except as set forth herein, the aforesaid option may be exercised at any time,
and from time to time, in whole or in part, until the termination thereof as
provided in Section 4 below; provided, however, that the options granted herein
shall vest, provided the Optionee on the anniversary dates set forth herein, and
be exercisable, pursuant to the following vesting schedule: 20% on the first
anniversary of the effective date of this option, 40% on the second anniversary
of the effective date of this option, 60% on the third anniversary of the
effective date of this option, 80% on the fourth anniversary of the effective
date of this option, and 100% on the fifth anniversary of the effective date of
this option.



--------------------------------------------------------------------------------

  3.   Method of Exercise.

 

The option shall be exercised by written notice directed to the Committee, at
the principal place of business of BancGroup, accompanied by a certified or
cashier’s check in payment of the option price for the number of shares
specified and paid for. BancGroup shall make immediate delivery of such shares,
provided that if any law or regulation requires BancGroup to take any action
with respect to the shares specified in such notice before the issuance thereof,
then the date of delivery of such shares shall be extended for the period
necessary to take such action.

 

  4.   Termination of Option.

 

Except as herein otherwise stated, the option, to the extent not theretofore
exercised, shall terminate upon the first to occur of the following dates:

 

(a) the expiration of three (3) months after the date on which Optionee’s
BancGroup, or any of its subsidiaries, is terminated (except if such termination
be by a reason of death or Disability);

 

(b) the expiration of twelve (12) months after the date on which Optionee’s
BancGroup, or any of its subsidiaries, is terminated, if such termination be by
reason of Optionee’s Disability;

 

(c) in the event of Optionee’s death while in the BancGroup, or any of its
subsidiaries, or during the three-month period described in paragraph 4(a)
hereof or during the one-year period described in paragraph 4(b) hereof, and
before the option otherwise lapses, the option shall lapse one year after the
date of the appointment of a personal representative for such deceased
Optionee’s estate. Upon the Optionee’s death, any exercisable option granted
hereunder may be exercised by the Optionee’s estate or anyone who has acquired
the option pursuant to the laws of descent and distribution;

 

(d) the (being the expiration of ten (10) years from the effective date of this
option).

 

Notwithstanding any provision herein to the contrary, if Optionee’s is
terminated as a result of deliberate, willful, or gross misconduct as determined
by the Board or the Committee, all rights under this option shall terminate and
expire upon such termination.

 

  5.   Rights Prior to Exercise of Option.



--------------------------------------------------------------------------------

This option is non-transferable by Optionee, except in the event of Optionee’s
death as provided in Section 4(c) above, and during Optionee’s lifetime is
exercisable only by Optionee. Optionee shall have no rights as a stockholder
with respect to the option shares until payment of the option price and delivery
to Optionee of such shares as herein provided.

 

  6.   Incorporation by Reference.

 

This Agreement is subject to, and incorporates by reference, all terms of the
Plan. A copy of the Summary and Section 10(a) Prospectus for the Plan has been
furnished to the Optionee, the receipt of which the Optionee hereby
acknowledges. All terms capitalized herein shall have the same meaning given to
such terms in the Plan unless specified otherwise herein.

 

  7.   Status of Option.

 

This option is not intended to be treated as an Incentive Stock Option as
defined in Section 422 of the Internal Revenue Code of 1986, as amended.

 

  8.   Binding Effect.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed.

 

THE COLONIAL BANCGROUP, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Authorized Officer

 

     

--------------------------------------------------------------------------------

   

Participant



--------------------------------------------------------------------------------

PARTICIPANT AGREEMENT

 

2001 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK AWARD

 

Name of Participant:

 

WHEREAS, the undersigned has been awarded the number of shares of Restricted
Stock under The Colonial BancGroup, Inc.’s 2001 Long-Term Incentive Plan
effective as of July 1, 2001 (the “Plan”), as set forth below; and

 

WHEREAS, the undersigned wishes, in consideration of this Award and as a
condition to the receipt of this Award, to enter into this Agreement with the
Company in accordance with Article 10 of the Plan;

 

NOW, THEREFORE, the Participant agrees with the Company, as follows:

 

1. All terms capitalized herein shall have the same meaning given to such terms
in the Plan, unless specified otherwise.

 

2. The undersigned Participant acknowledges that the number of shares subject to
this Award is set forth below and that such shares shall vest over a five year
period with 20% of such shares vesting on the first anniversary of the effective
date of this Award and an additional 20% vesting on each successive anniversary
thereafter until fully vested. The effective date of this Award is (which date
is the date on which this Award was granted by the Committee or such other date
designated by the Committee).

 

3. Each certificate in respect of shares made the subject of this Award shall be
registered with the Company in the name of the Participant, and Participant
shall deliver to the Company a stock power endorsed in blank by the Participant.
Such certificate shall bear a legend, as deemed appropriate by the Committee,
referring to the terms, conditions and restrictions applicable to such shares.
Upon the vesting of shares of this Award, the Participant shall be entitled to
receive a certificate representing the number of shares as to which restrictions
no longer apply, with the remaining shares subject to the foregoing
restrictions. The Participant shall execute a new stock power respecting any
remaining shares that are restricted.

 

4. The Participant, as owner of the shares made the subject of this Award, shall
have all the rights of a shareholder, including but not limited to the right to
receive all dividends paid on such shares and the right to vote such shares.



--------------------------------------------------------------------------------

5. Upon the termination of the Participant’s employment for any reason (other
than death, Disability, or normal or early retirement), unless the Committee
shall otherwise determine, all shares made the subject of this Award and which,
at the time of such termination are subject to the restrictions contained in
paragraph 2 hereof, shall, upon such termination of employment, be forfeited and
returned to the Company. If a Participant’s employment terminates by reason of
death, Disability, or normal or early retirement, the shares made the subject of
this Award which, at the time of such termination are subject to the
restrictions contained in paragraph 2 hereof, shall be free of such restrictions
and shall not be forfeited.

 

6. At the expiration of restrictions imposed by paragraph 2 hereof with respect
to shares made the subject of this Award, the Company shall redeliver to the
Participant (or, as appropriate, to such Participant’s legal representative,
beneficiary or heirs) the certificate(s) and stock power deposited with it
pursuant to paragraph 3 and the shares represented by such certificates shall be
free of the restrictions referred to in paragraph 2.

 

7. The undersigned Participant has, in consideration of the grant of this Award,
executed a stock power in blank which the Participant has tendered to the
Corporation along with the certificate representing the shares made the subject
of this Award but which have not yet vested.

 

8. This Agreement is subject to, and incorporates by reference, all terms of the
Plan. A copy of the Summary and Section 10(a) Prospectus for the Plan has been
furnished to the undersigned Participant, the receipt of which the undersigned
hereby acknowledges.

 

9. Failure by the undersigned Participant to comply with any term of this
Agreement or of the Plan, shall result in a forfeiture of any shares which have
not yet vested under the Plan.

 

Date:

--------------------------------------------------------------------------------

 

PARTICIPANT

         

--------------------------------------------------------------------------------

   

Print name, address and

telephone number:

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

     

THE   COLONIAL BANCGROUP, INC.

 

 

--------------------------------------------------------------------------------

Authorized   Officer

 

Number of shares of Restricted Stock awarded: _________________

 

 

 



 

 



--------------------------------------------------------------------------------

PARTICIPANT AGREEMENT

 

2001 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK AWARD

 

Name of Participant: [Name]

 

WHEREAS, the undersigned has been awarded the number of shares of Restricted
Stock under The Colonial BancGroup, Inc.’s 2001 Long-Term Incentive Plan
effective as of July 1, 2001 (the “Plan”), as set forth below; and

 

WHEREAS, the undersigned wishes, in consideration of this Award and as a
condition to the receipt of this Award, to enter into this Agreement with the
Company in accordance with Article 10 of the Plan;

 

NOW, THEREFORE, the Participant agrees with the Company, as follows:

 

1. All terms capitalized herein shall have the same meaning given to such terms
in the Plan, unless specified otherwise.

 

2. The undersigned Participant acknowledges that the number of shares subject to
this Award is set forth below and such shares shall vest on the fifth
anniversary of the effective date of this award. The effective date of this
Award is [Grant Date] (which date is the date on which this Award was granted by
the Committee or such other date designated by the Committee).

 

3. Each certificate in respect of shares made the subject of this Award shall be
registered with the Company in the name of the Participant, and Participant
shall deliver to the Company a stock power endorsed in blank by the Participant.
Such certificate shall bear a legend, as deemed appropriate by the Committee,
referring to the terms, conditions and restrictions applicable to such shares.
Upon the vesting of shares of this Award, the Participant shall be entitled to
receive a certificate representing the number of shares as to which restrictions
no longer apply.

 

4. The Participant, as owner of the shares made the subject of this Award, shall
have all the rights of a shareholder, including but not limited to the right to
receive all dividends paid on such shares and the right to vote such shares.



--------------------------------------------------------------------------------

5. Upon the termination of the Participant’s employment for any reason (other
than death or Disability), unless the Committee shall otherwise determine, all
shares made the subject of this Award and which, at the time of such termination
are subject to the restrictions contained in paragraph 2 hereof, shall, upon
such termination of employment, be forfeited and returned to the Company. If a
Participant’s employment terminates by reason of death or Disability prior to
the vesting date provided for in paragraph 2 hereof, a percentage of the shares
made the subject of this Award shall vest as follows and said shares shall be
free of such restrictions and shall not be forfeited: shares awarded hereunder *
[(number of days between the grant date of the shares awarded hereunder and the
date of death or Disability)/(5 * 365)].

 

6. At the expiration of the restrictions imposed by paragraph 2 hereof with
respect to shares made the subject of this Award, the Company shall redeliver to
the Participant (or, as appropriate, to such Participant’s legal representative,
beneficiary or heirs) the certificate(s) and stock power deposited with it
pursuant to paragraph 3 and the shares represented by such certificates shall be
free of the restrictions referred to in paragraph 2.

 

7. The undersigned Participant has, in consideration of the grant of this Award,
executed a stock power in blank which the Participant has tendered to the
Company along with the certificate representing the shares made the subject of
this Award but which have not yet vested.

 

8. This Agreement is subject to, and incorporates by reference, all terms of the
Plan. A copy of the Summary and Section 10(a) Prospectus for the Plan has been
furnished to the undersigned Participant, the receipt of which the undersigned
hereby acknowledges.

 

9. Failure by the undersigned Participant to comply with any term of this
Agreement or of the Plan, shall result in a forfeiture of any shares which have
not yet vested hereunder.

 

Date:

--------------------------------------------------------------------------------

 

PARTICIPANT

         

--------------------------------------------------------------------------------

   

Print name, address and

telephone number:

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

     

THE   COLONIAL BANCGROUP, INC.

 

 

--------------------------------------------------------------------------------

Authorized   Officer

 

Number of shares of Restricted Stock awarded: [Number of Rest. Shares]